DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim1,5-12 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art to the claimed invention is Kartha, as applied in the Non-Final office action dated 5/31/2022.  However, Kartha does not disclose a packer assembly with upper and lower packers on the upstream and downstream side of the formation jetting ports as is required by the amended claims. Kartha’s tool does not have any packers and has a housing containing the jetting ports that rotates. It would not appear obvious to modify Kartha’s rotating cleanout tool by adding upper and lower packers, as at least the lower packer would interfere with the operation of the rotating section of the tool. Complicated modification would be required to arrive at the claimed invention, and it does not appear obvious based on the art of record to do so.
Another prior art reference applied in the Non-Final office action dated 5/31/2022, and referred to by the PCT international search report and written opinion is US 5516360 A to Normandeau. Normandeau discloses a downhole pump system with a separation capability for degassing a production liquid. It would not have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Normandeau by adding upper and lower packers around the jetting ports, as in Normandeau, the jetting ports are designed to output separated gas for migration to the wellbore surface.  Adding a packer above the ports would interfere with the gas migration and Normandeau’s invention would not function as intended.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674